DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on August 13, 2020. Claims 1-19 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on August 13, 2020 has been accepted.

Drawings
For the record, Examiner acknowledges that the Drawings submitted on August 13, 2020 have been accepted.

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  
Claim 1 recites two limitations that both begin with “the device being configured to conduct…” that have been indented when it appears the limitations should not be indented. It is suggested the indentations be removed.
Claim 17 recites a period (.) in line 12 even though it is not the end of the claim. It is suggested the period be replaced by a comma (,).
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Claim 19 is directed towards a “computer program product directly loadable into a memory of a digital processing device, comprising software code portions for performing the steps of the method according to claim 17.” The claim is considered to be directed towards software per se as the program product is stated to be software code that can be loaded into a memory of a device but the memory and the device are not recited as being part of the program product itself. Thus, the claim is considered as being directed towards software per se and is therefore, non-statutory. Applicant may overcome this rejection by, for example, amending the claim so that the computer program product contains a hardware structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 8-12, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hadley (U.S. Pub. No. 2014/0164793).
As to claim 1, Hadley discloses a device comprising 
a first memory for storing a first key (paragraphs [0014], [0018], [0019], [0054]-[0056] and Figs. 1, 2 and 6, Hadley teaches a first memory region storing a first key), 
a second memory for storing a second key (paragraphs [0014], [0018], [0019], [0054]-[0056] and Figs. 1, 2 and 6, Hadley teaches a second memory region storing a second key), 
the device being configured to conduct a first cryptographic algorithm, wherein the first cryptographic algorithm uses the first key (paragraphs [0014], [0018], [0019], [0054]-[0056] and Figs. 1, 2 and 6, Hadley teaches performing a first cryptographic algorithm using the first key), 
the device being configured to conduct a second cryptographic algorithm, wherein the second cryptographic algorithm uses the second key (paragraphs [0014], [0018], [0019], [0054]-[0056] and Figs. 1, 2 and 6, Hadley teaches performing a second cryptographic algorithm using the second key), and 
a selection unit, which is programmable to use either the first cryptographic algorithm or the second cryptographic algorithm (paragraphs [0014], [0018], [0019], [0033], [0036], [0038], [0054]-[0056] and Figs. 1, 2 and 6, Hadley teaches a processor requests memory access and a memory management unit (MMU) determines which algorithm to use.).
As to claim 3, Hadley discloses the device according to claim 1, wherein the first memory and the second memory are part of one common physical memory or are part of different physical memories (paragraphs [0024]-[0025] and Fig. 2, Hadley teaches the memory regions could be a shared physical memory or different physical memories.).
As to claim 4, Hadley discloses the device according to claim 1, wherein the first key is a first secret key as part of a first key pair, wherein the first key pair comprises a first public key to be used for public key cryptography (paragraphs [0019] and [0057], Hadley teaches public key encryption, such as RSA, using the keys.).
As to claim 5, Hadley discloses the device according to claim 4, wherein the second key is a second secret key as part of a second key pair, wherein the second key pair comprises a second public key to be used for public key cryptography (paragraphs [0019] and [0057], Hadley teaches public key encryption, such as RSA, using the keys.).
claim 8, Hadley discloses the device according to claim 1, wherein the device is a microcontroller unit or the device comprises a microcontroller unit (paragraphs [0013], [0028] and [0032], Hadley teaches a microcontroller.).
As to claim 9, Hadley discloses the device according to claim 1, wherein the first cryptographic algorithm and the second cryptographic algorithm are implemented as hardware and/or software portions and are part of the device (paragraphs [0014], [0017]-[0019], [0029], [0045], and Figs. 1-2, Hadley teaches hardware and software instructions to perform the algorithms.).
As to claim 10, Hadley discloses the device according to claim 1, wherein the first cryptographic algorithm and the second cryptographic algorithm each is one type from among: an algorithm for public key cryptography; an algorithm for symmetric cryptography; or a hash algorithm (paragraphs [0019] and [0057], Hadley teaches public key encryption and symmetric encryption.).
As to claim 11, Hadley discloses the device according to claim 10, wherein the first cryptographic algorithm and the second cryptographic algorithm are of different types (paragraphs [0014], [0019], [0023], [0025] and [0057], Hadley teaches the algorithms may be different types.).
As to claim 12, Hadley discloses the device according to claim 1, wherein the selection unit is arranged to select either the first cryptographic algorithm or the second cryptographic algorithm based on a message or command received (paragraphs [0014], [0018], [0019], [0033], [0036], [0038], [0054]-[0056] and Figs. 1, 2 and 6, Hadley teaches a processor requests memory access and a memory management unit (MMU) determines which algorithm to use. The request is considered to be a message.).

As to claim 17, Hadley discloses a method for operating a cryptographic device, 
wherein the cryptographic device comprises 
a first memory for storing a first key (paragraphs [0014], [0018], [0019], [0054]-[0056] and Figs. 1, 2 and 6, Hadley teaches a first memory region storing a first key), 
a second memory for storing a second key (paragraphs [0014], [0018], [0019], [0054]-[0056] and Figs. 1, 2 and 6, Hadley teaches a second memory region storing a second key),
the cryptographic device being configured to conduct a first cryptographic algorithm, wherein the first cryptographic algorithm uses the first key (paragraphs [0014], [0018], [0019], [0054]-[0056] and Figs. 1, 2 and 6, Hadley teaches performing a first cryptographic algorithm using the first key),
the cryptographic device being configured to conduct a second cryptographic algorithm, wherein the second cryptographic algorithm uses the second key (paragraphs [0014], [0018], [0019], [0054]-[0056] and Figs. 1, 2 and 6, Hadley teaches performing a second cryptographic algorithm using the second key), and 
(paragraphs [0014], [0018], [0019], [0033], [0036], [0038], [0054]-[0056] and Figs. 1, 2 and 6, Hadley teaches a processor requests memory access and a memory management unit (MMU) determines which algorithm to use).
wherein the method comprises:
selecting either the first cryptographic algorithm or the second cryptographic algorithm via the selection unit (paragraphs [0014], [0018], [0019], [0033], [0036], [0038], [0054]-[0056] and Figs. 1, 2 and 6, Hadley teaches selecting one of the first and second algorithms.). 
As to claim 19, Hadley discloses a computer program product directly loadable into a memory of a digital processing device, comprising software code portions for performing the steps of the method according to claim 17 (paragraph [0017], Hadley teaches a medium storing instructions executable by a processor.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hadley as applied to claim 1 above, and further in view of Gupta et al. (U.S. Pub. No. 2007/0058634 and hereinafter referred to as Gupta).
As to claim 2, Hadley discloses the device according to claim 1. Hadley does not specifically disclose wherein the first cryptographic algorithm is a cryptographic algorithm of a first set of cryptographic algorithms and the second cryptographic algorithm is a cryptographic algorithm of a second set of cryptographic algorithms, wherein the selection unit is programmable to use either the first set of cryptographic algorithms or the second set of cryptographic algorithms as claimed. However, Gupta does disclose
wherein the first cryptographic algorithm is a cryptographic algorithm of a first set of cryptographic algorithms and the second cryptographic algorithm is a cryptographic algorithm of a second set of cryptographic algorithms, wherein the selection unit is programmable to use either the first set of cryptographic algorithms or the second set of cryptographic algorithms (paragraph [0033], Gupta teaches choosing a set of cryptographic algorithms.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hadley with .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hadley as applied to claim 5 above, and further in view of Hennessy et al. (U.S. Pub. No. 2020/0288009 and hereinafter referred to as Hennessy).
As to claim 6, Hadley discloses the device according to claim 5. Hadley does not specifically disclose wherein the first secret key and the second secret key are only used for processing purposes within the device and are not conveyed outside of the device as claimed. However, Hennessy does disclose
wherein the first secret key and the second secret key are only used for processing purposes within the device and are not conveyed outside of the device (paragraph [0070], Hennessy teaches private keys being made inaccessible outside of a device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hadley with the teachings of Hennessy for not conveying the first and second secret keys outside of the device because this would increase security.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hadley as applied to claim 1 above, and further in view of Weise et al. (U.S. Pub. No. 2008/0181399 and hereinafter referred to as Weise).
claim 7, Hadley discloses the device according to claim 1. Hadley does not specifically disclose wherein the first memory and the second memory are part of a hardware security module of the device as claimed. However, Weise does disclose 
wherein the first memory and the second memory are part of a hardware security module of the device (paragraphs [0011], [0023], [0037] and Fig.1, Weise teaches storing keys in an HSM.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hadley with the teachings of Weise for having the first and second memory be part of a hardware security module because this would increase security.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hadley as applied to claim 12 above, and further in view of Shan et al. (U.S. Pub. No. 2019/0205049 and hereinafter referred to as Shan).
As to claim 13, Hadley discloses the device according to claim 12. Hadley does not specifically disclose wherein the message or command is protected by at least one of an authentication or an encryption as claimed. However, Shan does disclose
wherein the message or command is protected by at least one of an authentication or an encryption (paragraph [0006], Shan teaches an encrypted access command.).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hadley as applied to claim 1 above, and further in view of Sun (U.S. Patent No. 9,626,359).
As to claim 15, Hadley discloses the device according to claim 1. Hadley does not specifically disclose wherein the selection unit is arranged to allow selecting either the first cryptographic algorithm or the second cryptographic algorithm for a predefined number of times as claimed. However, Sun does disclose
wherein the selection unit is arranged to allow selecting either the first cryptographic algorithm or the second cryptographic algorithm for a predefined number of times (col. 12 lines 12-27, Sun teaches allowing a selected encryption algorithm to be used once.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hadley with the teachings of Sun for allowing selecting either the first cryptographic algorithm or the second cryptographic algorithm for a predefined number of times because this would increase security.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hadley as applied to claim 1 above, and further in view of Wang et al. (U.S. Pub. No. 2019/0012488 and hereinafter referred to as Wang).
As to claim 16, Hadley discloses the device of claim 1. Hadley does not specifically disclose a vehicle comprising and operating the device of claim 1 as claimed. However, Wang does disclose 
a vehicle comprising and operating the device of claim 1 (paragraphs [0006], [0009], and Fig. 1, Wang teaches a vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hadley with the teachings of Wang for having a vehicle because this would increase security of the vehicle data and increase flexibility. Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hadley with the teachings of Wang for having a vehicle because Hadley already discloses a device and it is a simple substitution to replace the device of Hadley with the vehicle of Wang to yield the predictable results of performing encryption on a vehicle.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hadley as applied to claim 17 above, and further in view of Candelore et al. (U.S. Pub. No. 2004/0049688 and hereinafter referred to as Candelore).
As to claim 18, Hadley discloses the method according of claim 17. Hadley does not specifically disclose wherein the first cryptographic algorithm or 
wherein the first cryptographic algorithm or the second cryptographic algorithm is exclusively selected via the selection unit either permanently or temporarily (paragraph [0038], Candelore teaches exclusively using  newly selected encryption algorithm.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hadley with the teachings of Candelore for exclusively selecting the first cryptographic algorithm or the second cryptographic algorithm because this would increase security.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 recites, inter alia, “wherein the message or command enables using one of the first cryptographic algorithm or the second cryptographic algorithm and disables using the respective other one.” The prior art was not found to disclose the selecting of one algorithm and the disabling of another algorithm, in combination with the other limitations. Therefore, the claim is considered to contain allowable subject matter over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller et al. (U.S. Patent No. 9,674,162) – cited for teaching a first and second memory storing first and second keys – col. 13 line 50 – col. 14 line 8
Batcher et al. (U.S. Pub. No. 2007/0064934) – cited for teaching first and second memory storing keys and performing encryption using different algorithms – paragraphs [0024] and [0027]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/THADDEUS J PLECHA/Examiner, Art Unit 2438